Exhibit 10.1

 

UNDERWRITER WARRANT

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, as amended (THE “SECURiTies ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE SECURITIES ACT OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF, AGREES THAT IT
WILL NOT SELL, TRANSFER OR ASSIGN THIS Warrant or the securities underlying this
warrant EXCEPT AS HEREIN PROVIDED AND THE REGISTERED HOLDER OF THIS warrant
AGREES THAT IT WILL NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS
WARRANT or the securities underlying this warrant FOR A PERIOD OF ONE HUNDRED
EIGHTY DAYS FOLLOWING THE LATER OF THE EFFECTIVE DATE (AS DEFINED BELOW) OR THE
COMMENCEMENT OF SALES OF THE OFFERING TO WHICH THIS WARRANT RELATES TO ANYONE
OTHER THAN (I) roth capital partners, llc OR AN UNDERWRITER OR A SELECTED DEALER
IN CONNECTION WITH THE OFFERING, OR (II) A BONA FIDE OFFICER, PARTNER or
identified registered representative OF roth capital partners, llc OR OF ANY
SUCH UNDERWRITER OR SELECTED DEALER.

PURSUANT TO THE TERMS OF SECTION 1 OF THIS WARRANT, ALL OR A PORTION OF THIS
WARRANT MAY HAVE BEEN EXERCISED, AND THEREFORE THE ACTUAL NUMBER OF WARRANT
SHARES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE AMOUNT SET FORTH ON THE
FACE HEREOF.

Shotspotter, inc.

 

 

Warrant To Purchase Common Stock

 

Warrant No.: CW-15

Number of Shares of Common Stock: 84,000

Date of Issuance: June 12, 2017 (“Issuance Date”)

 

ShotSpotter, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Roth Capital Partners, LLC, the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, upon surrender of this Warrant to

143902474 v6

--------------------------------------------------------------------------------

Purchase Common Stock (including any Warrants to Purchase Common Stock issued in
exchange, transfer or replacement hereof, the “Warrant”), at any time or times
on or after June 12, 2018 (the “Exercisability Date”), and at or before 5:00
p.m., New York time, on the Expiration Date (as defined below), up to 84,000
shares of  Common Stock (the “Warrant Shares”).  Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 16.  This Warrant is one of the Underwriter Warrants issued pursuant to
Section 4(e) of the Underwriting Agreement, dated as of June 7, 2017, by and
between the Company and Roth Capital Partners, LLC (the “Underwriting
Agreement”).  

1.EXERCISE OF WARRANT.

 

(a)Mechanics of Exercise.  Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Exercisability
Date, in whole or in part (but not as to fractional shares), by delivery of a
written notice, in the form attached hereto as Exhibit A (the “Exercise Notice”)
of the Holder’s election to exercise this Warrant. No ink-original Exercise
Notice shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Exercise Notice be required by the Company.
Within two (2) Trading Days of the delivery of such Exercise Notice, if the
Holder is not electing a Cashless Exercise (as defined below) pursuant to
Section 1(d) of this Warrant, the Holder shall pay to the Company an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or wire transfer of immediately available funds (a “Cash
Exercise”).  The Holder shall not be required to surrender this Warrant in order
to effect an exercise hereunder; provided, however, that in the event that this
Warrant is exercised in full or for the remaining unexercised portion hereof,
the Holder shall deliver this Warrant to the Company for cancellation within a
reasonable time after such exercise.  On or before the first (1st) Trading Day
following the date on which the Company receives the Exercise Notice (the date
upon which the Company receives the Exercise Notice, the “Exercise Date”), the
Company shall transmit by facsimile or e-mail transmission an acknowledgment of
confirmation of receipt of the Exercise Notice to the Holder and the Company’s
transfer agent for the Common Stock (the “Transfer Agent”). The Company shall
deliver any objection to the Exercise Notice on or before the second (2nd)
Trading Day following the Exercise Date.  On or before the second (2nd) Trading
Day following the Exercise Date (the “Share Delivery Date”), provided the
Aggregate Exercise Price has been received by the Company prior to such Share
Delivery Date, the Company shall, (x) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program (the “FAST Program”), upon the request of the Holder, credit
such aggregate number of Warrant Shares to which the Holder is entitled pursuant
to such exercise to the Holder’s or its designee’s balance account with DTC
through its Deposit/Withdrawal at Custodian System, or (y), if the Transfer
Agent is not participating in the FAST Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise.  Upon delivery of the Exercise Notice and payment of
the Aggregate Exercise Price, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares

-2-

143902474 v6

--------------------------------------------------------------------------------

with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may
be.  If this Warrant is submitted in connection with any exercise pursuant to
this Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three (3) Trading Days after any such submission and at its
own expense, issue a new Warrant (in accordance with Section 8(d)) representing
the right to purchase the number of Warrant Shares purchasable immediately prior
to such exercise under this Warrant, less the number of Warrant Shares with
respect to which this Warrant has been and/or is exercised.  In accordance with
Section 1(i) hereof, no fractional shares of Common Stock shall be issued upon
the exercise of this Warrant.  The Company shall pay any and all taxes and other
expenses of the Company (including overnight delivery charges) that may be
payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or Warrants in a name
other than that of the Holder or an affiliate thereof.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

(b)Exercise Price.  For purposes of this Warrant, “Exercise Price” means $13.20,
subject to adjustment as provided herein.

 

(c)Company’s Failure to Timely Deliver Securities.  If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the
applicable Share Delivery Date a certificate for the number of Warrant Shares to
which the Holder is entitled and register such Warrant Shares on the Company’s
share register or to credit the Holder’s balance account with DTC for such
number of Warrant Shares to which the Holder is entitled upon the Holder’s
exercise of this Warrant, as the case may be, and if on or after such Share
Delivery Date the Holder purchases, or another Person purchases on the Holder’s
behalf or for the Holder’s account (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Trading Days after
the Holder’s written request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
reasonable brokerage commissions and other reasonable out-of-pocket expenses, if
any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to issue and deliver such certificate or credit
the Holder’s balance account with DTC for the number of Warrant Shares to which
the Holder is entitled upon the Holder’s exercise hereunder, as the case may be
(and to issue such Warrant Shares) shall terminate, or (ii) promptly honor its
obligation to issue and deliver to the Holder a certificate or certificates
representing such Warrant Shares or credit the Holder’s balance account with DTC
for the number of Warrant Shares to which the Holder is entitled upon the
Holder’s exercise hereunder, as the case may be, and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of

-3-

143902474 v6

--------------------------------------------------------------------------------

Warrant Shares multiplied by (B) the VWAP on the date of the event giving rise
to the Company’s obligation to deliver such certificate.  Nothing in this
Section 1(c) shall limit the Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity, including without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Warrant Shares (or
to electronically deliver such Warrant Shares) upon the exercise of this Warrant
as required pursuant to the terms hereof.

 

(d)Cashless Exercise.  Notwithstanding anything contained herein to the contrary
(other than Section 1(g) below), if at any time after the Exercisability Date
there is no effective registration statement registering, or no current
prospectus available for, the resale of the Warrant Shares by the Holder, then
in lieu of exercising this Warrant by a Cash Exercise pursuant to Section 1(a)
above, the Holder may, in its sole discretion, exercise this Warrant in whole or
in part and elect instead to receive upon such exercise the “Net Number” of
Warrant Shares determined according to the following formula (a “Cashless
Exercise”):

 

Net Number = (A - B) (X)

      (A)

For purposes of the foregoing formula:

A= the VWAP for the three (3) consecutive Trading Days ending on the date
immediately preceding the Exercise Date.

B= the Exercise Price then in effect at the time of such exercise.

X= the total number of Warrant Shares with respect to which this Warrant is then
being exercised.

(e)[Intentionally Omitted].

 

(f)Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.

 

(g)Beneficial Ownership.  Notwithstanding anything to the contrary contained in
this Warrant, the Company shall not effect the exercise of this Warrant, and the
Holder shall not have the right to exercise this Warrant, to the extent that
after giving effect to such exercise, the Holder (together with any of the
Holder’s affiliates and any other Persons acting as a group together with the
Holder or any of the Holder’s affiliates) would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise.  For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations promulgated thereunder.  To the extent that the limitation
contained in this

-4-

143902474 v6

--------------------------------------------------------------------------------

Section 1(g) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any of its
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of an Exercise Notice shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any of its
affiliates) and of which portion of this Warrant is exercisable, in each case
subject to the Maximum Percentage, and the Company shall have no obligation to
verify or confirm the accuracy of such determination.  For purposes of this
Warrant, in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in the most recent of (i) the Company’s Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission (the “SEC”), as the case may be, (ii) a more
recent public announcement by the Company or (iii) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within two (2) Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding,
including, without limitation, by virtue of any prior conversion or exercise of
convertible or exercisable securities of the Company into shares of Common
Stock, including pursuant to this Warrant.  By not less than 61 days’ written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder sending such notice
and not to any other Holder.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(g) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.

 

(h)Required Reserve.  The Company shall at all times reserve and keep available
out of its authorized shares of Common Stock, solely for the purpose of issuance
upon exercise of the Warrants, 100% of the maximum number of Warrant Shares as
shall be issuable upon the exercise thereof (without regard to any limitations
on exercise of the Warrants).  The Company covenants and agrees that, upon
exercise of the Warrants and payment of the Exercise Price therefor, in
accordance with the terms hereby, all Warrant Shares issuable upon such exercise
shall be duly and validly issued, fully paid and non-assessable and not subject
to preemptive rights of any shareholder of the Company.

 

(i)Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of shares of Common Stock upon the
exercise of the Warrants, nor shall it be required to issue scrip or pay cash in
lieu of any fractional interests, it being the intent of the parties that all
fractional interests shall be eliminated by rounding any fraction up or down, as
the case may be, to the nearest whole number of shares of Common Stock or other
securities, as the case may be.

-5-

143902474 v6

--------------------------------------------------------------------------------

2.ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

 

(a)Voluntary Adjustment by Company.  The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors.

 

(b)Adjustment upon Payment of Stock Dividends or Subdivision or Combination of
Common Stock.  Without limiting any provision of Section 4, if the Company at
any time on or after the Issuance Date, (i) pays a stock dividend on one or more
classes of its then outstanding shares of Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock (which, for the avoidance of doubt, shall not include any shares of Common
Stock issued by the Company upon exercise of this Warrant), (ii) subdivides (by
any stock split, stock dividend, recapitalization, reorganization, scheme,
arrangement or otherwise) one or more classes of its then outstanding shares of
Common Stock into a larger number of shares or (iii) combines (by any
combination, reverse stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
then outstanding shares of Common Stock into a smaller number of shares, then in
each such case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination. If any event requiring an adjustment
under this paragraph occurs during the period that an Exercise Price is
calculated hereunder, then the calculation of such Exercise Price shall be
adjusted appropriately to reflect such event.

 

(c)Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 2(b), the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the Aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the Aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein).

 

(d)Rights Upon Distribution of Assets.  If the Company, at any time while this
Warrant is outstanding, shall distribute to all holders of Common Stock (and not
to the Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security of
the Company (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), then in each such case the Exercise Price shall be
adjusted by multiplying the

-6-

143902474 v6

--------------------------------------------------------------------------------

Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith.  In either case the adjustments shall be described in a
statement provided to the Holder of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock.  Such adjustment shall be made whenever any such distribution
is made and shall become effective immediately after the record date mentioned
above.

(e)Other Events.  If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights or phantom stock
rights), then the Company’s Board of Directors will make an appropriate
adjustment in the Exercise Price and the number of Warrant Shares so as to
protect the rights of the Holder; provided that no such adjustment pursuant to
this Section 2(e) will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 2.

 

3.[Intentionally Omitted].

 

4.PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)Purchase Rights.In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant, including, without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights; provided,
however, that to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (and shall not be entitled to beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the benefit of the
Holder until such time or times, if ever, as its right thereto would not result
in the Holder exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right held
similarly in abeyance) to the same extent as if there had been no such
limitation.  

 

-7-

143902474 v6

--------------------------------------------------------------------------------

(b)Fundamental Transactions.  The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing (unless
the Company is the Successor Entity) all of the obligations of the Company under
this Warrant in accordance with the provisions of this Section (4)(b) pursuant
to written agreements in form and substance reasonably satisfactory to the
Required Holders and approved by the Required Holders (without unreasonable
delay) prior to such Fundamental Transaction, including agreements to deliver to
the Holders in exchange for such Warrants a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Warrant, including, without limitation, an adjusted exercise price equal to
the value for the shares of Common Stock reflected by the terms of such
Fundamental Transaction, and exercisable for a corresponding number of shares of
capital stock equivalent to the shares of Common Stock acquirable and receivable
upon exercise of this Warrant (without regard to any limitations on the exercise
of this Warrant) prior to such Fundamental Transaction. In addition to and not
in substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon an exercise of this Warrant at any time after the consummation
of the Corporate Event but prior to the Expiration Date, in lieu of shares of
Common Stock (or other securities, cash, assets or other property) issuable upon
the exercise of this Warrant prior to such Corporate Event, such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights) which the Holder would have
been entitled to receive upon the happening of such Corporate Event had this
Warrant been exercised immediately prior to such Corporate Event. Provision made
pursuant to the preceding sentence shall be in a form and substance reasonably
satisfactory to the Required Holders.

 

(c)Applicability to Successive Transactions.   The provisions of this Section 4
shall apply similarly and equally to successive Fundamental Transactions and
Corporate Events and shall be applied without regard to any limitations on the
exercise of this Warrant.

5.REGISTRATION RIGHTS.

 

(a)Demand Registration.

 

(i)Grant of Right. Unless a registration statement covering the  sale of the
Warrant Shares by the Holder is in effect and available, the Company, upon
written demand (a “Demand Notice”) of the Required Holders, agrees to register,
on one (1) occasion, all or any portion of the Warrant Shares (collectively, the
“Registrable Securities”). On such occasion, the Company will file a
registration statement with the SEC covering the Registrable Securities as soon
as practicable after receipt of a Demand Notice and use its reasonable best
efforts to have the registration statement declared effective promptly
thereafter, subject to compliance with review by the SEC. Notwithstanding the
foregoing, the Company shall not be required to comply with a Demand Notice:

-8-

143902474 v6

--------------------------------------------------------------------------------

(A)during the period starting with the date 60 days prior to the Company’s good
faith estimate of the date of the filing of and ending on a date 180 days
following the effective date of a Company-initiated registration subject to
Section 5(b) hereof, provided that the Company is actively employing in good
faith all commercially reasonable efforts to cause such registration statement
to become effective;

 

(B)if the Company shall furnish to the Holders requesting a registration
statement under Section 5(a) a certificate signed by a duly authorized officer
of the Company stating that in the good faith judgment of the Board of
Directors, it would be seriously detrimental to the Company and its stockholders
for such registration statement to be effected at such time, in which event the
Company shall have the right to defer such filing for a period of not more than
120 days after receipt of the request from the Holders, provided that such right
shall be exercised by the Company not more than once in any 12-month period, and
provided further that the Company shall not register any securities for the
account of itself or any other stockholder during such 120-day period (other
than a registration relating solely to securities sold in connection with a
stock plan, corporate reorganization or transaction, or on any form that does
not include substantially the same information as would be required in a
registration statement covering the Registrable Securities);

 

(C)if the Required Holders do not request that such offering be firmly
underwritten by underwriters selected by the Required Holders (which
underwriters shall be reasonably satisfactory to the Company as described in
Section 5(c)(v)); or

 

(D)if the Company and the Required Holders are unable to obtain the commitment
of the underwriters described in subsection (C) above.

 

The demand for registration may be made at any time during a period of two (2)
years beginning on the Exercisability Date. The Company covenants and agrees to
give written notice of its receipt of any Demand Notice by any Holder(s) to all
other registered Holders of the Registrable Securities within ten (10) days
after the date of the receipt of any such Demand Notice.

(ii)Terms. The Company shall bear all fees and expenses attendant to the
registration of the Registrable Securities pursuant to Section 5(a)(i), but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities. The Company agrees to use its reasonable
best efforts to cause the filing required herein to become effective promptly
and to qualify or register the Registrable Securities in such states as are
reasonably requested by the Holder(s); provided, however, that in no event shall
the Company be required to register the Registrable Securities in a state in
which such registration would cause: (x) the Company to be obligated to register
or license to do business in such state or submit to general service of process
or where it would be subject to taxation as a foreign corporation in such state,
or (y) the principal stockholders of the Company to be obligated to escrow their
shares of capital stock of the Company. The Company shall cause any registration
statement filed pursuant to the demand right granted under Section 5(a)(i) to
remain effective for a period of at least twelve (12) consecutive months after
the date that the holders of the Registrable Securities covered by such

-9-

143902474 v6

--------------------------------------------------------------------------------

registration statement are first given the opportunity to sell all of such
securities. The Holders shall only use the prospectuses provided by the Company
to sell the shares covered by such registration statement, and will immediately
cease to use any prospectus furnished by the Company if the Company advises the
Holder that such prospectus may no longer be used due to a material misstatement
or omission. Notwithstanding the provisions of this Section 5(a)(ii), the Holder
shall be entitled to a demand registration under this Section 5(a)(ii) on only
one (1) occasion and such demand registration right shall terminate on the
second (2nd) anniversary of the effectiveness of the registration statement in
accordance with FINRA Rule 5110(f)(2)(G)(iv).

 

(iii) A registration pursuant to this Section 5(a) shall be deemed to have been
made if (A) all Registrable Securities requested to be registered are
registered, and (B) it is closed or withdrawn at the request of the Required
Holders for any reason other than as a result of a material adverse change to
the Company.

 

(b)“Piggyback” Registration.

 

(i)Grant of Right. In addition to the demand right of registration described in
Section 5(a) hereof, unless a registration statement covering the sale of the
Warrant Shares by the Holder is in effect and available, the Holder shall have
the right, for a period of no more than three (3) years from the date of
effectiveness of the registration statement in accordance with FINRA Rule
5110(f)(2)(G)(v), to include the Registrable Securities as part of any other
registration of securities filed by the Company (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to Form S-8 or any
equivalent form); provided, however, that if, solely in connection with any
primary underwritten public offering for the account of the Company, the
managing underwriter(s) thereof shall, in its reasonable discretion, impose a
limitation on the number of shares of Common Stock which may be included in the
registration statement because, in such underwriter(s)’ judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
registration statement only such limited portion of the Registrable Securities
with respect to which the Holder requested inclusion hereunder as the
underwriter shall reasonably permit. Any exclusion of Registrable Securities
shall be made pro rata among all of the Company’s stockholders seeking to
include securities in the registration statement in proportion to the number of
securities sought to be included by such stockholders; provided, however, that
the Company shall not exclude any Registrable Securities unless the Company has
first excluded all outstanding securities, the holders of which are not entitled
to inclusion of such securities in such registration statement or are not
entitled to pro rata inclusion with the Registrable Securities.

 

(ii)Terms. The Company shall bear all fees and expenses attendant to registering
the Registrable Securities pursuant to Section 5(b)(i) hereof, but the Holders
shall pay any and all underwriting commissions and the expenses of any legal
counsel selected by the Holders to represent them in connection with the sale of
the Registrable Securities. In the event of such a proposed registration, the
Company shall furnish the then Holders of outstanding

-10-

143902474 v6

--------------------------------------------------------------------------------

Registrable Securities with prompt written notice prior to the proposed date of
filing of such registration statement. Such notice to the Holders shall continue
to be given for each registration statement filed by the Company until such time
as all of the Registrable Securities have been sold by the Holder. The holders
of the Registrable Securities shall exercise the “piggyback” rights provided for
herein by giving written notice within ten (10) days of the receipt of the
Company’s notice of its intention to file a registration statement. Except as
otherwise provided in this Warrant, there shall be no limit on the number of
times the Holder may request registration under this Section 5(b)(ii); provided,
however, that, notwithstanding anything to the contrary herein, such
registration rights shall terminate on the second (2nd) anniversary of the
Exercisability Date.

 

(c)General Terms.

 

(i)Indemnification. The Company shall indemnify each Holder of the Registrable
Securities to be sold pursuant to any registration statement hereunder, its
partners, members, officers, directors and stockholders, any underwriter for
such Holder and each Person, if any, who controls such Holder or any underwriter
for such Holder within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act (each, an “Indemnified Party”), against all
loss, claim, damage, expense or liability (including all reasonable attorneys’
fees and other expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Securities Act, the Exchange Act or otherwise, arising from such
registration statement but only to the extent such losses, claims, damages,
expenses or liabilities (or actions in respect thereof) arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, incident to any such registration, qualification, or
compliance, (ii) the omission or alleged omission to state in such registration
statement a material fact required to be stated therein, or necessary to make
the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities laws or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities laws applicable to the Company and
relating to action or inaction by the Company in connection with any such
registration, qualification, or compliance, and the Company will reimburse such
Indemnified Party for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 5(c)(i) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a violation or alleged violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Indemnified Party; provided
further, however, that the foregoing indemnity agreement with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
from whom the Person

-11-

143902474 v6

--------------------------------------------------------------------------------

asserting any such losses, claims, damages or liabilities purchased shares of
Common Stock in the offering if a copy of the most current prospectus was not
sent or given by or on behalf of such Indemnified Party, if required by law to
have been so delivered, at or prior to the written confirmation of the sale of
the shares of Common Stock to such Person, and if the prospectus (as so amended
or supplemented) would have cured the defect giving rise to such loss, claim,
damage or liability.  

 

(ii)The Holder(s) of the Registrable Securities to be sold pursuant to such
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which they may become subject under the Securities Act, the
Exchange Act or otherwise, arising from information furnished by or on behalf of
such Holders, or their successors or assigns, in writing, for specific inclusion
in such registration statement to the same extent and with the same effect as
the provisions contained in Section 7(b) of the Underwriting Agreement pursuant
to which the underwriters have agreed to indemnify the Company.

 

(iii)Exercise of Warrants. Nothing contained in this Warrant shall be construed
as requiring the Holder(s) to exercise their Warrants prior to or after the
initial filing of any registration statement or the effectiveness thereof.

 

(iv) Documents Delivered to Holders. Unless a registration statement covering
the exercise of this Warrant and the sale of the Warrant Shares by the Holder is
in effect and available,  the Company shall furnish to each underwriter of any
such offering, if any, a signed counterpart, addressed to such underwriter, of:
(i) an opinion of counsel to the Company, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, an opinion dated the date of the closing under any underwriting
agreement related thereto), and (ii) if such registration includes an
underwritten public offering, a “cold comfort” letter dated the date of the
closing under the underwriting agreement) signed by the independent registered
public accounting firm which has issued a report on the Company’s financial
statements included in such registration statement, in each case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of such accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of
securities.

 

(v) Underwriting Agreement with Respect to Registrable Securities. Unless a
registration statement covering the sale of the Warrant Shares by the Holder is
in effect and available, the Company shall enter into an underwriting agreement
with the managing underwriter(s), if any, selected by the Required Holders,
which managing underwriter shall be reasonably satisfactory to the
Company.  Such underwriting agreement shall be reasonably satisfactory in form
and substance to the Company, each Holder and such managing

-12-

143902474 v6

--------------------------------------------------------------------------------

underwriters, and shall contain such representations, warranties and covenants
by the Company and such other terms as are customarily contained in agreements
of that type used by the managing underwriter.  The Holders shall be parties to
any underwriting agreement relating to an underwritten sale of their Registrable
Securities. Such Holders shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters except as they
may relate to such Holders, their Warrant Shares and their intended methods of
distribution.

 

(vi) Documents to be Delivered by Holder(s).   Each of the Holder(s)
participating in any of the foregoing offerings shall furnish to the Company a
completed and executed questionnaire provided by the Company requesting
information customarily sought of selling security holders.

 

(vii) Damages. Should the registration or the effectiveness thereof required by
Sections 5(a) and 5(b) hereof be delayed by the Company or the Company otherwise
fails to comply with such provisions, the Holder(s) shall, in addition to any
other legal or other relief available to the Holder(s), be entitled to seek
specific performance or other equitable (including injunctive) relief against
the threatened breach of such provisions or the continuation of any such breach,
without the necessity of proving actual damages and without the necessity of
posting bond or other security.

 

6.NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant and take all actions as may be required to protect
the rights of the Holder hereunder.  Without limiting the generality of the
foregoing, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the Exercise
Price then in effect, (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, and
(c) shall, in accordance with Section 1(h) above, so long as any of the Warrants
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the Warrants, 100% of the number of shares of Common
Stock issuable upon exercise of the Warrants then outstanding (without regard to
any limitations on exercise).

 

7.WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, the Holder, solely in its capacity as a holder of this Warrant,
shall not be entitled to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in its capacity as
the Holder of this Warrant, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock,

-13-

143902474 v6

--------------------------------------------------------------------------------

consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which the Holder is then entitled to receive
upon the due exercise of this Warrant.  In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.  

 

8.REISSUANCE OF WARRANTS.

 

(a)Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company and deliver the completed and executed
Assignment Form, in the form attached hereto as Exhibit B, whereupon the Company
will forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 8(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 8(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

 

(b)Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with Section
8(d)) representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

(c)Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 8(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

 

(d)Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 8(a)
or Section 8(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of

-14-

143902474 v6

--------------------------------------------------------------------------------

such new Warrant, which is the same as the Issuance Date, and (iv) shall have
the same rights and conditions as this Warrant.

 

9.NOTICES; CURRENCY; PAYMENTS.

 

(a)Notices.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in writing, shall be
personally served or mailed (i) if within the domestic United States, by
first-class registered or certified domestic mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (ii) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed duly given (A)  if personally served, upon receipt, (B) if
delivered by first-class registered or certified domestic mail, three (3)
Business Days after so mailed, (C) if delivered by nationally recognized
overnight carrier, one (1) Business Day after so mailed, (D) if delivered by
International Federal Express, two (2) Business Days after so mailed and (E) if
delivered by facsimile, upon electronic confirmation of receipt.  Any notice
given hereunder shall be delivered and addressed as follows:

 

 

(i)

if to the Company, to:

 



ShotSpotter, Inc.

 



7979 Gateway Blvd., Suite 210

Newark, CA 94560

Attention: Ralph A. Clark, President and Chief Executive Officer

Fax: (408) 716-3279

 

with a copy to:

Cooley LLP

101 California Street, 5th Floor

San Francisco, CA 94111

Attention:  Jodie M. Bourdet, Esq.

Fax: (415) 693-2222

 

(ii) if to the Holder, at the address of the Holder appearing on the books of
the Company.

 

The Company shall provide Holder with prompt written notice of all actions taken
pursuant to this Warrant, including in reasonable detail a description of such
action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon each adjustment of the Exercise Price and the number of Warrant Shares,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment(s), (ii) at least fifteen (15) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any Options, Convertible Securities or rights to purchase
stock, warrants, securities or other property to holders of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or

-15-

143902474 v6

--------------------------------------------------------------------------------

liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder and (iii) at least ten (10) Trading Days prior to the consummation of any
Fundamental Transaction. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of its subsidiaries, the Company shall simultaneously file such notice
with the SEC pursuant to a Current Report on Form 8-K.

 

(b)Currency.  All amounts owing under this Warrant that, in accordance with
their terms, are paid in cash shall be paid in United States dollars (“U.S.
Dollars”).

 

(c)Payments. Whenever any payment is to be made by the Company to any Person
pursuant to this Warrant, such payment shall be made in lawful money of the
United States of America via wire transfer of U.S. Dollars in immediately
available funds in accordance with the Holder’s wire transfer instructions
delivered to the Company on or prior to such payment date or, in the absence of
such instructions, by a certified check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing.

 

10.AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required
Holders.  Any such amendment shall apply to all Warrants and be binding upon all
registered holders of such Warrants.  No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party. No
consideration shall be offered or paid to the Holder to amend or consent to a
waiver or modification of any provision of this Warrant unless the same
consideration is also offered to all of the holders of the other Warrants.

 

11.GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  This Warrant
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without giving effect to the choice of law provisions thereof
or of any other jurisdiction that would cause the application of the laws of any
jurisdiction other than the State of New York.  The Company and, by accepting
this Warrant, the Holder, each irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, Borough of
Manhattan, for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Warrant and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Warrant.  The
Company and, by accepting this Warrant, the Holder, each irrevocably consents to
the jurisdiction of any such court in any such suit, action or proceeding and to
the laying of venue in such court.  The Company and, by accepting this Warrant,
the Holder, each irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  EACH OF THE COMPANY AND, BY ITS

-16-

143902474 v6

--------------------------------------------------------------------------------

ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

12.CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof.  The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

13.DISPUTE RESOLUTION.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations to the
Holder in writing within two (2) Business Days of receipt of the Exercise Notice
giving rise to such dispute.  If the Holder and the Company are unable to agree
upon such determination or calculation of the Exercise Price or the Warrant
Shares within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder (the “Dispute Resolution
Deadline”), then the Company shall, within two (2) Business Days of the Dispute
Resolution Deadline submit in writing (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder, which approval shall not be unreasonably
withheld, or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant.  The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations.  The fees and expenses of such
investment bank or accountant shall be borne solely by the Company, and such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

 

14.REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this
Warrant.  Amounts set forth or provided for herein with respect to payments,
exercises and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required. The Company shall provide all information and documentation to the
Holder that is reasonably requested by the Holder to enable

-17-

143902474 v6

--------------------------------------------------------------------------------

the Holder to confirm the Company’s compliance with the terms and conditions of
this Warrant (including, without limitation, compliance with Section 2 hereof).

 

15.TRANSFER.  Subject to applicable laws and the restrictions set forth in this
paragraph, this Warrant may be offered for sale, sold, transferred or assigned
without the consent of the Company.  The Holder agrees that by its acceptance
hereof, that such Holder will not: (a) sell, transfer, assign, pledge or
hypothecate this Warrant or the securities issuable hereunder for a period of
one hundred eighty (180) days following the later of the Effective Date or the
commencement of sales of the offering to which this Warrant relates (the later
of such dates, the “Transferability Date”) to anyone other than: (i) Roth
Capital Partners, LLC (“Roth”) or an underwriter or a selected dealer
participating in the offering to which this Warrant relates, or (ii) a bona fide
officer, partner or identified registered representative of Roth or of any such
underwriter or selected dealer, in each case in accordance with FINRA Conduct
Rule 5110(g)(1), or (b) cause this Warrant or the securities issuable hereunder
to be the subject of any hedging, short sale, derivative, put or call
transaction that would result in the effective economic disposition of this
Warrant or the securities issuable hereunder, except as provided for in FINRA
Rule 5110(g)(2). On and after the Transferability Date, transfers to others may
be made subject to compliance with or exemptions from applicable securities
laws. In addition, notwithstanding the other terms of this Warrant or any
agreement between the Company and the Holder, the Holder agrees that, as
required by FINRA Rule 5110(f)(2)(G): (i) this Warrant may not be exercised
following the Expiration Date, which in no event shall be extended beyond five
(5) years; (ii) the Holder shall not have more than one (1) demand registration
right at the Company’s expense; (iii) the Holder shall not have the right to
demand registration of the Warrant Shares for two years following the
Exercisability Date (and such period shall not be extended in any event to a
date that is more than five (5) years from the earlier of the Effective Date or
the commencement of sales of the public offering contemplated by the
Underwriting Agreement); (iv) the Holder shall not have the right to piggyback
registration with respect to the Warrant Shares for two years following the
Exercisability Date (and such period shall not be extended in any event to a
date that is more than seven (7) years from the earlier of the Effective Date or
the commencement of sales of the public offering contemplated by the
Underwriting Agreement); (v) this Warrant may not have anti-dilution terms that
allow the Holder and related Persons to receive more shares or to exercise the
Warrant at a lower price than originally agreed upon at the time of the public
offering, when the public shareholders have not been proportionally affected by
a stock split, stock dividend or other similar event; and (vi) this Warrant may
not have anti-dilution terms that allow the Holder and related persons to
receive or accrue cash dividends prior to the exercise or conversion of the
security.

 

16.CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a)“Bloomberg” means Bloomberg Financial Markets.

 

(b)“Board of Directors” means the board of directors of the Company.

 

-18-

143902474 v6

--------------------------------------------------------------------------------

(c)“Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(d)“Common Stock” means (i) the Company’s shares of common stock, par value
$0.005 per share, and (ii) any share capital into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(e)“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(f)“Effective Date” means the date on which the Company’s Registration Statement
on Form S-1 (File No.: 333-217603) was initially declared effective by the SEC.

 

(g)“Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., The NYSE MKT, The NASDAQ Global Market or The NASDAQ Global Select Market.

 

(h)“Expiration Date” means the third (3rd) anniversary of the Issuance Date or,
if such date falls on a day other than a Trading Day, the next Trading Day.

 

(i)“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

(j)“Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
(but excluding a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company), or (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.

-19-

143902474 v6

--------------------------------------------------------------------------------

 

(k) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(l)“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(m)“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(n)“Principal Market” means The NASDAQ Capital Market.

 

(o)“Required Holders” means, as of any date, the holders of at least a majority
of the Warrants outstanding as of such date.

 

(p)“Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(q)“Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time), unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(r)“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time (or such
other time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York time (or such other time as the
Principal Market publicly announces is the official close of trading), as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin

-20-

143902474 v6

--------------------------------------------------------------------------------

board for such security during the period beginning at 9:30:01 a.m., New York
time (or such other time as the Principal Market publicly announces is the
official open of trading), and ending at 4:00:00 p.m., New York time (or such
other time as the Principal Market publicly announces is the official close of
trading), as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for a
security on a particular date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 13 with the term “VWAP” being substituted for the term
“Exercise Price.” All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

 

[Signature Page Follows]

 

-21-

143902474 v6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

SHOTSPOTTER, INC.

 

 

By:  _/s/ Ralph A. Clark___________________

        Name: Ralph A. Clark

        Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

143902474 v6

--------------------------------------------------------------------------------

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

SHOTSPOTTER, INC.

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of ShotSpotter, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.  Form of Exercise Price.  The Holder intends that payment of the Aggregate
Exercise Price shall be made as:

 

____________a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

2.  Payment of Exercise Price.  In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.  Delivery of Warrant Shares.  The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant and, after
delivery of such Warrant Shares, _____________ Warrant Shares remain subject to
the Warrant.

 

Date: _______________ __, ______

 

 

 

   Name of Registered Holder

 

 

By:

Name:

Title:

{00843946.DOC;8 }A-1

143902474 v6

--------------------------------------------------------------------------------

EXHIBIT B

 

ASSIGNMENT FORM

SHOTSPOTTER, INC.

(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares of Common Stock.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:

 

 

(Please Print)

Address:

 

 

(Please Print)

Dated: _______________ __, ______

 

Holder’s Signature:

 

Holder’s Address:

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

 

 

1

143902474 v6